




EXHIBIT 10.2

 

GUARANTY AGREEMENT

 

AGREEMENT made this 19th day of September, 2007 by the undersigned for the
benefit of M&I Business Credit, LLC, a Minnesota limited liability company,
(herein, with its participants, successors and assigns, called “Lender”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce Lender from time to time to make one or more
loans or extend other financial accommodations at the discretion of the Lender
to Nature Vision, Inc., a Minnesota corporation, (herein called “Borrower”), the
undersigned hereby guarantee(s) and agree(s) as follows:

 

The undersigned hereby absolutely and unconditionally guarantee(s) to Lender the
full and prompt payment when due (whether on demand or at a stated maturity or
earlier by reason of acceleration or otherwise) of any and all present and
future debts, liabilities and obligations owed to Lender by Borrower under the
Demand Term Note of even date herewith and related documentation; and the
undersigned represent(s), warrant(s) and agree(s) that:

 

1.     The debts, liabilities and obligations guaranteed hereby (collectively
referred to herein as the “Indebtedness”) shall include, but shall not be
limited to, debts, liabilities and obligations of the Borrower arising out of
loans, credit transactions and financial accommodations in connection with the
Demand Term Note of even date herewith or arising out of the Security Agreement
or Revolving Mortgage, Assignment of Rents, Security Agreement and Fixture
Financing Statement of even date herewith and related documentation, in each
case whether now existing or hereafter arising, whether absolute or contingent,
direct or indirect, primary or secondary, joint, several or joint and several,
secured or unsecured, due or not due, liquidated or unliquidated, arising by
agreement or imposed by law or otherwise.

 

2.         No act or thing need occur to establish the liability of the
undersigned hereunder, and no act or thing, except full payment and discharge of
all Indebtedness, shall in any way exonerate the undersigned or modify, reduce,
limit or release the liability of the undersigned hereunder. This is an
absolute, unconditional and continuing guaranty of payment of the Indebtedness
and shall continue to be in force and be binding upon the undersigned, whether
or not all Indebtedness is paid in full, until this Guaranty is revoked
prospectively as to future transactions, by written notice actually received by
Lender, and such revocation shall not be effective as to Indebtedness existing
or committed for at the time of actual receipt of such notice by Lender, or as
to any renewals, extensions and refinancings thereof. Any adjudication of
bankruptcy or death or disability or incapacity of the undersigned shall not
revoke this Guaranty, except upon actual receipt of written notice thereof by
Lender and then only prospectively, as to future transactions, as herein set
forth.

 

3.         If the undersigned shall die, shall be or become insolvent or shall
initiate or have initiated against the undersigned any act, process or
proceeding under the United States Bankruptcy Code or any other bankruptcy,
insolvency or reorganization law or otherwise for the modification or adjustment
of the rights of creditors, then the undersigned will forthwith pay to Lender,
the full

 


--------------------------------------------------------------------------------


amount of all Indebtedness then outstanding, whether or not any Indebtedness is
then due and payable.

 

4.         Notwithstanding the aggregate amount of Indebtedness which may from
time to time be outstanding, the undersigned shall be liable for all
Indebtedness, without any limitation as to amount, plus accrued interest thereon
and all attorneys’ fees, collection costs and enforcement expenses referable
thereto. Indebtedness may be created and continued in any amount, whether or not
in excess of such principal amount, without affecting or impairing the liability
of the undersigned hereunder, and Lender may pay (or allow for the payment of)
the excess out of any sums received by or available to Lender on account of the
Indebtedness from Borrower or any other person (except the undersigned), from
their properties, out of any collateral security or from any other source, and
such payment (or allowance) shall not reduce, affect or impair the liability of
the undersigned hereunder. If the liability of the undersigned is limited to a
stated amount pursuant to this paragraph, any payment made by the undersigned
under this Guaranty shall be effective to reduce or discharge such liability
only if accompanied by a written transmittal document, received by Lender,
advising Lender that such payment is made under this Guaranty for such purpose.
In no event shall Lender be obligated to return, account for, or incur a
liability as a result of, any monies, collateral or other assets of the
undersigned received by Lender under this Guaranty.

 

5.         The undersigned will not exercise or enforce any right of
contribution, reimbursement, recourse or subrogation available to the
undersigned as to any Indebtedness, or against any person liable therefor, or as
to any collateral security therefor, unless and until all Indebtedness shall
have been fully paid and discharged.

 

6.         If any payment received and applied by Lender to Indebtedness is
thereafter set aside, recovered or required to be returned for any reason
(including, without limitation, the bankruptcy, insolvency or reorganization of
Borrower or such other person), the Indebtedness to which such payment was
applied shall, for the purposes of this Guaranty, be deemed to have continued in
existence, notwithstanding such application, and this Guaranty shall be
enforceable as to such Indebtedness as fully as if such application had not been
made.

 

7.         Lender shall not be obligated by reason of its acceptance of this
Guaranty to engage in any transactions with or for Borrower. Whether or not any
existing relationship between the undersigned and Borrower has been changed or
ended and whether or not this Guaranty has been revoked in accordance with
Paragraph 2, Lender may enter into transactions resulting in the creation or
continuance of Indebtedness and may otherwise agree, consent to, or suffer the
creation or continuance of any Indebtedness, without any consent or approval by
the undersigned and without any prior or subsequent notice to the undersigned.
The liability of the undersigned shall not be affected or impaired by any of the
following acts or things (which Lender is expressly authorized to do, omit or
suffer from time to time, both before and after revocation of this Guaranty,
without consent or approval by or notice to the undersigned): (i) any acceptance
of collateral security, guarantors, accommodation parties or sureties for any or
all Indebtedness; (ii) one or more extensions or renewals of Indebtedness
(whether or not for longer than the original period) or any modification of the
interest rates, maturities or other contractual terms applicable to any
Indebtedness; (iii) any waiver or indulgence granted to Borrower, any delay or
lack of diligence in the enforcement of

 

-2-


--------------------------------------------------------------------------------


Indebtedness, or any failure to institute proceedings, file a claim, give any
required notices or otherwise protect any Indebtedness; (iv) any full or partial
release of, compromise or settlement with, or agreement not to sue Borrower or
any other guarantor or other person liable in respect of any Indebtedness; (v)
any release, surrender, cancellation or other discharge of any evidence of
Indebtedness or the acceptance of any instrument in renewal or substitution
therefor; (vi) any failure to obtain collateral security (including rights of
setoff) for Indebtedness, or to see to the proper or sufficient creation and
perfection thereof, or to establish the priority thereof, or to preserve,
protect, insure, care for, exercise or enforce any collateral security; or any
modification, alteration, substitution, exchange, surrender, cancellation,
termination, release or other change, impairment, limitation, loss or discharge
of any collateral security; (vii) any collection, sale, lease or other
disposition of, or any other foreclosure or enforcement of or realization on,
any collateral security; (viii) any assignment, pledge or other transfer of any
Indebtedness or any evidence thereof; (ix) any manner, order or method of
application of any payments or credits upon Indebtedness. The undersigned
waive(s) any and all defenses and discharges available to a surety, guarantor,
or accommodation co-obligor, dependent on its character as such.

 

8.         The undersigned waive(s) any and all defenses, claims, setoffs, and
discharges of Borrower, or any other obligor, pertaining to Indebtedness, except
the defense of discharge by payment in full. Without limiting the generality of
the foregoing, the undersigned will not assert against Lender any defense of
waiver, release, discharge in bankruptcy, statute of limitations, res judicata,
statute of frauds, anti-deficiency statute, fraud, incapacity, minority, usury,
illegality or unenforceability which may be available to Borrower or any other
person liable in respect of any Indebtedness, or any setoff available against
Lender to Borrower or any such other person, whether or not on account of a
related transaction, and the undersigned expressly agree(s) that the undersigned
shall be and remain liable for any deficiency remaining after foreclosure of any
mortgage or security interest securing Indebtedness, whether or not the
liability of Borrower or any other obligor for such deficiency is discharged
pursuant to statute or judicial decision. The liability of the undersigned shall
not be affected or impaired by any voluntary or involuntary liquidation,
dissolution, sale or other disposition of all or substantially all the assets,
marshaling of assets and liabilities, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, arrangement,
composition or readjustment of, or other similar event or proceeding affecting
Borrower or any of its assets. The undersigned will not assert against Lender
any claim, defense or setoff available to the undersigned against Borrower.

 

9.         The undersigned waive(s) presentment, demand for payment, notice of
dishonor or nonpayment, and protest of any instrument evidencing Indebtedness.
Lender shall not be required first to resort for payment of the Indebtedness to
Borrower or other persons, or their properties, or first to enforce, realize
upon or exhaust any collateral security for Indebtedness, before enforcing this
Guaranty.

 

10.       The undersigned will pay or reimburse Lender for all costs and
expenses (including attorneys’ fees and legal expenses) incurred by Lender in
connection with the collection of any Indebtedness or the enforcement of this
Guaranty.

 

-3-


--------------------------------------------------------------------------------


11.       This Guaranty shall be enforceable against each person signing this
Guaranty, even if only one person signs and regardless of any failure of other
persons to sign this Guaranty or to otherwise guaranty any of the Borrower’s
debts, liabilities or obligations to Lender. If there be more than one signer,
all agreements and promises herein shall be construed to be, and are hereby
declared to be, joint and several in each and every particular and shall be
fully binding upon and enforceable against either, any or all the undersigned.
This Guaranty shall be binding upon the undersigned, and the heirs, successors
and assigns of the undersigned and shall inure to the benefit of Lender and its
respective participants, successors and assigns. Except to the extent otherwise
required by law, this Guaranty and the transaction evidenced hereby shall be
governed by the substantive laws of the State of Minnesota. If any provision or
application of this Guaranty is held unlawful or unenforceable in any respect,
such illegality or unenforceability shall not affect other provisions or
applications which can be given effect, and this Guaranty shall be construed as
if the unlawful or unenforceable provision or application had never been
contained herein or prescribed hereby. All representations and warranties
contained in this Guaranty or in any other agreement between the undersigned and
Lender shall survive the execution, delivery and performance of this Guaranty
and the creation and payment of the Indebtedness. This Guaranty may not be
waived, modified, invalidated, terminated or released or otherwise changed
except by a writing signed by Lender. This Guaranty shall be effective whether
or not accepted in writing by Lender and the undersigned waive(s) notice of the
acceptance of this Guaranty by Lender.

 

12.       THE UNDERSIGNED HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITUATED IN HENNEPIN COUNTY, MINNESOTA AND WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO ANY ACTIONS, CLAIMS,
DISPUTES OR PROCEEDINGS RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR
ANY TRANSACTIONS ARISING THEREFROM, OR ENFORCEMENT AND/OR INTERPRETATION OF ANY
OF THE FOREGOING. Nothing herein shall affect Lender’s right to serve process in
any manner permitted by law, or limit Lender’s right to bring proceedings
against the undersigned in the competent courts of any other jurisdiction or
jurisdictions.

 

13.       THE UNDERSIGNED HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT, THE INDEBTEDNESS OR ANY
OTHER AGREEMENTS OR TRANSACTIONS BETWEEN THE UNDERSIGNED AND LENDER.

 

14.       In the event Lender enters into a new revolving credit facility with
Borrower in an amount exceeding the principal amount of the Demand Term Note,
Lender will release the undersigned from any obligations under this Agreement.

 

Signature page follows.

 






-4-

 


--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, this Guaranty has been duly executed and
delivered by the undersigned on the day and year first above written.

 

 

 

 

 

/s/ Jeffrey P. Zernov

 

Jeffrey P. Zernov

WITNESS:

 

 

Address:   

22620 Obrien

 

   

Brainerd, MN 56401

 

 

 

/s/ Sindy M. Shanks

Name:   

Sindy M. Shanks

Address:  

14275 Golf Course Dr., Ste. 200

 

Baxter, MN 56925

 

 

STATE OF MINNESOTA

)

   

) ss.

COUNTY OF CROW WING

)

 

Subscribed and Sworn to before me this 19th day of September, 2007, by Jeffrey
P. Zernov.

 

 

 

/s/ Sindy M. Shanks

 

Notary Public

 

 









-5-


--------------------------------------------------------------------------------